Citation Nr: 1127051	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye due to service-connected congenital anisometropic amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to February 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Regional Office (RO) in Hartford, Connecticut that decreased the 30 percent disability rating for decreased visual acuity of the left eye to 10 percent (effective February 1, 2009).

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the April 2011 hearing, the Veteran clarified that he is not seeking an increased disability rating for his service connected left eye disorder; he is merely seeking a restoration of the previously assigned 30 percent disability rating.  The Board has thus characterized the issue as mentioned above.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO informed the Veteran that it proposed to reduce the prior 30 percent disability rating for decreased visual acuity of the left eye to 10 percent.  

2.  In a December 2008 rating decision, the RO reduced the disability rating for the Veteran's left eye disorder from 30 percent to 10 percent, effective from February 1, 2009; the evidence of record reflected that the Veteran's corrected left eye vision acuity was consistently 20/100.



CONCLUSION OF LAW

The reduction of the disability rating for decreased visual acuity of the left eye from 30 percent to 10 percent, effective February 1, 2009, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.76, 4.84a Diagnostic Codes 6077, 6079 (2008) (as in effect prior to the December 10, 2008 revision).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In a letter and decision dated in May 2008, the RO notified the Veteran of the proposed reduction in the ratings assigned to his decreased visual acuity of the left eye.  In the letter provided with the May 2008 decision, the RO informed the Veteran of the type of evidence he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the evidence, a December 2008 rating action formally reduced the evaluation of his service-connected decreased visual acuity of the left eye from 30 percent to 10 percent, effective on February 1, 2009.  The Board finds that the duty to notify has been met.

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), all available medical records have been associated with the file.  The Veteran received an appropriate VA examination.  The duty to assist has been met.

Analysis

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2010) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002).  

The record shows that in a May 2008 letter, the Veteran was notified of a proposal to reduce the rating assigned for his decreased visual acuity of the left eye.  He was notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced, effective the first day of the third month following notice of the final decision.  The record shows that the Veteran responded to the May 2008 letter by submitting a written statement.  The final decision was issued in December 2008, and the reduction was effectuated in February 2009.

Evaluating the chronology of the actions described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's rating by notifying him of his rights and giving him an opportunity for a pre-determination hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a),(b) (2010).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations are applicable only for ratings which have continued for long periods, five years or more, at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve. 38 C.F.R. § 3.344(c) (2010). Reexaminations disclosing improvement, physical or mental, in disabilities will warrant a reduction in rating. Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability. 38 C.F.R. § 3.343 (2010).

Under the criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, the original 30 percent rating for decreased visual acuity of the left eye was in effect for more than five years, from August 11, 2000, to February 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2010).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2010).  The question is thus whether an examination showed an improvement warranting reduction in the rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The proposal to reduce and decision promulgating the reduction were issued prior to December 10, 2008 and therefore, the revised regulations are not for application.  (Parenthetically, the Board notes that the revisions did not substantively change the rating criteria of the Diagnostic Code applicable in the present case; the former Diagnostic Codes 6061 through 6079 were essentially renumbered Diagnostic Codes 6061 through 6066.  Consequently, any failure in consideration of or notification to the Veteran of the revision constitutes harmless error.)

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

A 30 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

In this case, the VA examination on which service connection was originally granted was performed in August 2001.  In this examination report, the examiner noted the Veteran's in-service left eye injury of being hit by a guide-wire from a concrete saw.  The examiner noted that the Veteran's vision was correctable to 20/20 in the right eye and 20/200 in the left eye.  He additionally opined that the Veteran's present eye condition was due to the in-service laceration.

Service connection was granted for decreased visual acuity of the left eye in a September 2001 rating decision and assigned a 30 percent disability rating under Diagnostic Code 6077.

On VA examination in May 2004, the examiner noted the Veteran's in-service left eye injury.  He observed that the Veteran's vision was correctable to 20/20 in the right eye and 20/100 in the left eye.  The examiner additionally noted that the Veteran had congenital anisometropic amblyopia.  A VA examination report from July 2004 also indicates that the Veteran's vision was correctable to 20/20 in the right eye and 20/100 in the left eye.

Another VA examination was administered in February 2008.  This examiner indicated that he reviewed the claims file and recorded the Veteran's history of experiencing a penetrating injury below his left eye in 1987.  The examiner reviewed the Veteran's prior medical history.  The report indicates that the Veteran's uncorrected visual acuities were 20/20 in the right eye and 10/600 in the left eye.  The Veteran's best corrected visual acuity was 20/20 in the right eye and 20/100 in the left eye.  

The Veteran remarked in June 2008 that doctors had informed him that his left eye disorder was not going to get any better.  He did not understand how VA could assert that his condition had improved.

In a December 2008 rating decision, the 30 percent disability evaluation for the service connected left eye  decreased visual acuity was reduced to 10 percent, primarily based on the results of the February 2008 VA examination.

A February 2009 VA optometry consult note reflects that the Veteran had visual acuity of 20/20 in the right eye and 20/400 in the left eye; the note does not indicate if the numbers are based on corrected vision.

During his April 2009 hearing, the Veteran contended that he should have had the opportunity to have a hearing before the reduction took place.  He said that he should have been able to get a second outside medical opinion, and the undersigned informed the Veteran that he could submit a private medical opinion if he chose to.  The Veteran felt that the RO had reversed the Board's findings in the November 2007 Board decision which restored service connection, and the undersigned informed him that the Board only restored service connection-not the assigned disability rating.  The undersigned informed the Veteran that the assignment of the 30 percent disability rating was from the RO, not the Board.  The Veteran recalled his prior eye examinations and said that he could not recognize any symbols when his left eye was tested.  He recalled doctors telling him that his left eye condition would not improve.  The Veteran felt that his prior VA examinations were inadequate.

As a preliminary matter, the Board takes particular note of the Veteran's expressed concern that he should have had the opportunity to have a hearing before the reduction took place.  However, the evidence of record shows that in the May 2008 letter informing the Veteran of the proposed reduction, he was informed that he could request a personal hearing.  The Veteran responded to this letter in June 2008; his response did not request a hearing.  No other statement was received from the Veteran prior to the December 2008 RO decision which effectuated the proposed reduction.  The evidence thereby shows that the Veteran was informed that he could request a hearing prior to the reduction but did not do so.

Turning to the rating reduction, the Board has carefully considered the August 2001 VA examination on which the Veteran's service connection benefits were originally authorized and finds the February 2008 VA examination to be comparably complete in showing improvement in the Veteran's reported left eye visual acuity.  In the August 2001 VA examination report, the examiner recorded the Veteran's history of an injury to his left eye from a guide-wire from a concrete saw while he was on active duty.  The examiner recorded that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/200 in the left eye.  The February 2008 VA examiner also recorded the Veteran's in-service left eye injury.  The claims file was reviewed.  The examiner specified the tests that were performed and recorded the specific findings from a slit lamp examination and dilated fundus examination.  He noted that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/100 in the left eye.  As the February 2008 examiner specifically reviewed the claims file, recorded the Veteran's past medical history, specified the tests that were performed, and provided uncorrected and corrected visual acuities, the Board finds that the February 2008 examination forming the basis for the reduction was full and complete, and at least as full and complete as the August 2001 examination upon which the rating was originally based.  See 38 C.F.R. § 3.344(a).

As noted above, the August 2001 VA examination report reflects that the Veteran had corrected visual acuity in his left eye of 20/200.  VA examination reports from May 2004, July 2004, and February 2008 each show that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/100 in the left eye.  Thus, the recorded examination reports clearly show a finding of material improvement.  Additionally, as the left eye visual acuity findings remained constant from 2004 through 2008, it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The evidence shows the Veteran does not qualify for a 30 percent rating through Diagnostic Code 6077, as the Veteran's corrected visual acuity has appeared to stabilize for an extended period at only 20/20 in the right eye and 20/100 in the left eye.  Thus, a reduction in rating to 10 percent was warranted, and a restoration to 30 percent is denied.  38 C.F.R. § 3.344(c).

Although the Veteran has asserted that the February 2008 VA examination was inadequate, he has not given any substantive reasons to validate his assertion.  The February 2008 VA examiner reviewed the claims file, commented on the Veteran's in-service accident, reviewed the Veteran's past medical history, and performed all necessary tests.  As such, the Board finds that the February 2008 VA examination was adequate.

The Board acknowledges that a more recent VA treatment record from February 2009 reflects that the Veteran's visual acuity is 20/20 in the right eye and 20/400 in the left eye.  It is significant to note that in February 2008 the Veteran's uncorrected and corrected visual acuity in the right eye were measured to be 20/20.  Thus, there is no indication as to whether the February 2009 VA treatment record reflected corrected or uncorrected visual acuity.  Since the record does not reflect if those findings were based on corrected or uncorrected visual acuity, they should not be used for rating purposes.  See 38 C.F.R. § 4.76(b).  

The Board has also considered the Veteran's own statements regarding his eyesight.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  Thus, his statements regarding experiencing bad vision are considered competent.  However, in this case, the Diagnostic Code applicable for evaluating the Veteran's claimed disability involves the reporting of an actual medical test result.  These matters involve the results of tests performed by qualified medical personnel.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent regarding an estimation of an actual eye test result, and are outweighed by the other evidence of record.

In conclusion, in reaching the conclusion that a reduction in rating to 10 percent was warranted, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye due to service-connected congenital anisometropic amblyopia is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


